Title: From George Washington to Captain William Reily, 18 June 1780
From: Washington, George
To: Reily, William



Sir
Head qrs Springfield June 18: 1780.

I have received your Letter of the 17th Instant to Mr Harrison—and You will find inclosed an order for such Men of the Maryland line as

may be in the provost Guard: and also for one, who is with Mr Ludnick, the Baker. When You have got these, You will proceed with the whole of the party under your command, to Trentown, where the Men with an Officer will embark and go down the River to Wilmington in a Vessel or Vessels to be provided by the Quarter Ma[s]ter at the former place on your application. after you arrive at Trentown & have put matters in train for the party’s proceeding—You will go on yourself to philadelphia & inform the Honourable the Board of War, of your command and of the orders You have received, who will give such directions as they may think necessary—with respect to your further destination and will order Vessels to be provided at the Head of Elk to take yourself [and] party down the Bay. None of your Men should be permitted to land at philadelphia, unless it should be ordered by the Honourable Board of War—and those with Colo. Nichola should be joined to them. With respect to the Cloathing which the party wants—it cannot be supplied here. You will therefore make out a Return of the Articles and present it to the Board of War, who will order them to be furnished at philadelphia.
I have inclosed an Order on the quarter Master General at Morris Town for a Horse, which You will deliver to the Quarter Master at Philadelphia. I am Sir Yr Most Obedt Sert

G.W.

